 In the Matter of DREAMLANDBEDDING & UPHOLSTERYCO., JOHN )HEYCOMPANY, PACIFIC FELT COMPANY,ROMECo., INC.,RuTHERFORD &HOOD, SAN FRANCISCOBEDDINGCOMPANY,SUNSET FEATHERCOMPANY,WILSON & JANSENandUNITED FURNITUREWORKERS OF AMERICA,CIO, #262,FURNITUREWORKERS UNION #1541, A. F. of L.Cases Nos. RE-7 to RE-13, inclusiveSUPPLEMENTAL DECISIONANDSUPPLEMENTAL DIRECTIONJune 3,1940On April 19, 1940, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Elections in theabove-entitled cases?The Direction of Elections directed that sepa-rate elections by secret ballot be held among certain employees ofseven employers therein named, including an election among allemployees of Pacific Felt Company, San Francisco, California, a cor-poration, herein called the Company, engaged in the fabricating, re-pairing, renovating, assembling, or handling of furniture and beddingor parts thereof, including foremen engaged generally as working fore-men, helpers, apprentices, maintenance men, and all other workers, butexcluding executives, salesman, truck drivers, general office employees,shipping clerks, non-working foremen engaged generally in super-visory non-working duties, and foremen who take no part in the fabri-cating, repairing, renovating, assembling, or handling of furniture,bedding, or parts thereof, who were employed by the Company dur-ing the pay-roll period last preceding the date of the hearing, includ-ing employees who did not work during such pay-roll period becausethey were ill or on vacation, or who were then or have since been tem-porarily laid off, but excluding persons who have since quit or havebeen discharged for cause, to determine whether such employees de-sired to be represented by United Furniture Workers of America,Local#262, C. I. 0., herein called the United, or by Furniture122 N. L. R. B. 1120; 23 N. L. R. B. 948.24 N. L. R. B., No. 21.306 DREAMLAND BEDDING.& UPHOLSTERY CO.307Workers Union, Local #1541, United Brotherhood of Carpenters andJoiners of America, A. F. of L., herein called the Furniture Workers,for the purposes of collective bargaining, or by neither.Pursuant to the Direction of Elections, an election by secret ballotwas conducted among the aforesaid employees 'of the Company onApril 26, 1940, under the direction and supervision of the RegionalDirector for the Twentieth Region (San Francisco, California).OnMay 3, 1940, the Regional Director, acting pursuant to Article III,Section.9, of National Labor Relations Board Rules and Regulations-Series 2, as amended, issued and duly served upon the parties an Elec-tion Report upon the secret ballot.As to the ballot and its results, the Regional Director reported asfollows:Total number eligible to vote-------------------------------19Number of votes for Furniture Workers Union, Local 1541,A. F. L----------------------------------------------------8Number of votes for United Furniture Workers of America,Local 262, C. I. 0----------------------------------------9Number of votes for neither---------------------------------0Total number of votes counted------------------------------17Number of blank ballots------------------------------------0Number of void ballots-------------------------------------0Number of challenged ballots--------------------------------1The Regional Director further reported that the United challengedthe ballot of Harold Ocken on the ground that Ocken was not anemployee, within the meaning of the Direction of Elections.Ockenwas listed on the eligibility list submitted by the Company but wasemployed by another employer on the date of the election. TheFurnitureWorkers opposed a sustention by the Board of the chal-lenge on the ground that Ocken was an employee within the meaningof said Direction.The Regional Director in her Election Reportruled that Ocken was an employee and recommended that his votebe counted.Thereafter, on May 6, 1940, the United duly filed objections to theElection Report, alleging that "the contemplated counting of thechallenged ballot ... is without support, and is contrary to the evi-dence ... and if counted would be the equivalent to the vote of a non-employee of the Company," and requesting "that an investigation beconducted, and that a hearing be held in respect to the objections andthat the vote of Ocken be not counted ..."On May 10, 1940, the Regional Director issued a Report on Objec-tions, copies of which were duly served on the parties, in which shereported "that the objections were limited solely to the question 308DECISIONS OF NATIONAL LABOR RELATIONS BOARDpresented in the challenge of 0cken's ballot"; that an investigationfor the purpose of ruling on this challenge had been conducted and theresults thereof had been embodied in the Election Report; and thatthe Objections "do not raise substantial and material issues with ,re-spect to the conduct of the ballot."The results of the investigation as embodied in the Election Reportshow that Ocken was second on a list of eight :persons regularly calledupon when the Company needed additional help; that he had beenirregularly employed by the Company as a common laborer since May30, 1939; that his work is considered satisfactory by the Company andit plans to continue calling him when he is needed; that Ocken's lastemployment with the Company ceased on March 29, 1940, and onApril 9, 1940, Ocken commenced work for another company and wasso employed on the date of the election; that this other employmentwill be of short duration and Ocken still considers himself an employeeof the Company.We do not interpret the Objections filed by theUnited as challenging these facts, but as tendering the issue whetherunder these circumstances Ocken was entitled to participate in theelection.In analogous cases the Board has held that laid-off employees whopending their recall to work have found employment elsewhere, re-tain their status as laid-off employees and may be eligible to vote,despite the intervening period of work with another employer.2TheDirection of Elections provides that employees "who ,were .employedby the Company during the pay-roll period last preceding the date ofthe hearing, including employees ... who were ,then or have since beentemporarily laid 'off" are eligible to vote.We are of the opinion, andfind, that Harold Ocken was :a "laid off" employee at the time of theelection,eligible to vote.Accordingly, we hereby sustain the rulings, findings,and recommendations of the Regional Director in her Election Reportand in her Report on Objections and deny the request of the Unitedfor a further 'hearing.We shall direct that the challenged ballot becounted.DIRECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) .of the National Labor RelationsAct, 49 Stat. 449, and pursuant to Article III, Sections 8 and.9,of Na-2 In theMatter of Paragon Rubber Co.-American Character Doll CompanyandToyNovelty Workers Organizing Committee of the0., 6 N. L.R. B. 23. DREAMLAND BEDDING & UPHOLSTERY CO.309tional LaborRelationsBoardRules and Regulations-Series 2, asamended, it is herebyDIRECTED that, as part of theinvestigationdirected by the Boardto ascertainrepresentatives for the purposes of collective bargainingwith Pacific. Felt Company, San Francisco, California, the RegionalDirector for the Twentieth Region (San Francisco, California) shall,pursuant to the Rules and Regulations of the Board set forth aboveand subject to Article III, Section 9, of said Rules, within ten (10)days from the date of this Direction open and count the ballot ofHarold Ocken, and shall thereafter prepare andcauseto be servedupon the parties in this case, her Supplemental Election Report em-bodying her findings thereon and her recommendations as to the resultsof the secret ballot.28:o35--42-vol. 24 -- 21